     Law Offices of Steven C. Hathaway                                           Honorable Marc Barreca
 1   3811 Consolidation Avenue                                                                  Chapter 7
 2
     Bellingham, WA 98227                                                               Location: Seattle
     Phone: (360) 676-0529                                                    Hearing Date: June 23, 2021
 3                                                                                      Time: 10:00 AM
 4

 5

 6                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8   IN RE:                              )               Chapter 7 Proceeding
                                         )
 9   BARBARA WEED,                       )               Case No. 21-10431-MLB
                       Debtor.           )
10
                                         )               REPLY TO OBJECTION
11                                       )               TO DEBTOR’S MOTION TO
                                         )               CONVERT TO CHAPTER 13
12   ____________________________________)
13
              COMES NOW Debtor, Barbara Weed, by counsel in reply to the chapter 7 trustee’s
14
     objection to conversion of this case to chapter 13.
15            1. The Debtor did not file her motion to convert in bad faith. She did not file this motion
16
     to ‘run out the clock’ on the statute of limitations on an avoidance action. The chapter 13 trustee
17
     commonly has debtors sign waivers of the limitations defense and Debtor would certainly do so
18
     in this case.
19
              2. The Debtor fully disclosed to the trustee at the creditor meeting that she transferred
20

21
     892 N. Lake Samish Dr, Bellingham, Washington to her son Cortney Kinman and his wife

22   Megan. It doesn’t make sense that she disclosed that but intentionally concealed other transfers

23   of the same property.
24            3. There are valid and reasonable explanations for all the discrepancies in her bankruptcy
25
     schedules.
26
              4. Debtor’s new counsel sent a letter to chapter 7 trustee’s after substituting in the case
27
     asking her to contact him if she had any questions. The only response received was an email
28

                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
     REPLY TO TRUSTEE’S OBJECTION                                               3811 CONSOLIDATION AVENUE
     TO MOTION TO CONVERT                                                             BELLINGHAM, WA 98229
                                                                                          PHONE (360) 676-0529
                                                                                            FAX (360) 676-0067


       Case 21-10431-MLB            Doc 23    Filed 06/18/21     Ent. 06/18/21 16:17:29         Pg. 1 of 2
     from Ms. Ellis stating she thought the motion was premature as only $8k in unsecured claims
 1
     have been filed and she thought the Debtor did not have the income to fund a plan.
 2

 3
            5. Converting this case to chapter 13 makes more sense. The Debtor can pay the claims

 4   which are currently $26,475.11. Counsel advised Ms. Ellis the Debtor would pay 100% of all

 5   filed and allowed claims, including any claim filed by the chapter 7 trustee’s for fees and costs
 6   she has incurred in this case.
 7
            WHEREFORE the Debtor prays for an order converting this case from a case under
 8
     Chapter 7 to a case under Chapter 13.
 9

10
     Date: 06/18/2021                 /s/ Steven C. Hathaway
11                                    Steven C. Hathaway, Attorney for Debtor
12

13

14
                                        DECLARATION OF MAILING
15
     THE UNDERSIGNED CERTIFIES UNDER PENALTY OF PERJURY THAT
16

17   ON 06/18/2021 THE UNDERSIGNED CAUSED TO BE DELIVERED EITHER
18
     BY FIRST CLASS MAIL, LEGAL MESSENGER OR ELECTRONICALLY A
19

20   COPY OF THIS DECLARATION TO THE U.S. TRUSTEE, THE CHAPTER 7
21
     TRUSTEE AND COUNSEL FOR THE CHAPTER 7 TRUSTEE.
22

23
     Dated: 06/18/2021                /s/ Simone M. Hathaway
24                                    Simone M. Hathaway, Legal Assistant

25

26

27

28

                                                                      LAW OFFICES OF STEVEN C. HATHAWAY
     REPLY TO TRUSTEE’S OBJECTION                                            3811 CONSOLIDATION AVENUE
     TO MOTION TO CONVERT                                                          BELLINGHAM, WA 98229
                                                                                       PHONE (360) 676-0529
                                                                                         FAX (360) 676-0067


      Case 21-10431-MLB             Doc 23   Filed 06/18/21    Ent. 06/18/21 16:17:29        Pg. 2 of 2
